Citation Nr: 0426474	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a November 5, 1991 rating decision, which granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned an initial 10 percent disability rating, should 
be reversed on the grounds of clear and unmistakable error 
(CUE).  

2.  Entitlement to an effective date earlier than July 29, 
1994 for the grant of a 100 percent disability rating for 
PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996, March 1997 and November 
1999 rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in Oakland, California.  

In an October 2000 decision, the Board determined that the 
November 5, 1991 rating decision, which granted service 
connection for PTSD and assigned an initial 10 percent 
disability rating, was not clearly and unmistakably erroneous 
and that an effective date earlier than July 29, 1994 for the 
grant of a 100 percent rating for this disorder was not 
warranted.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Court issued an Order granting a joint 
motion filed by the parties, vacating the October 2000 Board 
decision and remanding the case to the Board for further 
development and readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In 
an August 2002 decision, the Board determined that the 
November 1991 rating decision did not contain CUE and 
affirmed the November 1999 rating decision granting an 
effective date of July 29, 1994 for the award of a 
100 percent rating for PTSD.  The veteran appealed the 
Board's decision to the Court.  In March 2004, the Court 
issued an Order granting a March 2004 Joint Motion to Vacate 
and Remand (Joint Motion), vacating the February 2002 Board 
decision, and remanded the case to the Board for further 
development and readjudication consistent with the Joint 
Motion.  

In a January 2000 statement, the veteran expressed his desire 
to pursue claims regarding flat feet and a skin disorder.  
Previously, in the November 1991 rating decision at issue, 
VA, in pertinent part, denied service connection for both of 
these conditions.  Although notified of this decision in 
December 1991, the veteran did not initiate an appeal of the 
denial.  Additionally, by a June 1994 rating decision, the RO 
denied the issue of entitlement to service connection for a 
skin disorder secondary to in-service exposure to Agent 
Orange.  Although notified of this decision in August 1994, 
the veteran did not initiate an appeal of the denial.  The 
issues of whether new and material evidence has been received 
sufficient to reopen the previously denied claims of 
entitlement to service connection for flat feet and for a 
skin disorder are not inextricably intertwined with the 
current appeal and are, therefore, referred to the RO for 
appropriate action.  

The issue of entitlement to an effective date earlier than 
July 29, 1994 for the grant of a 100 percent disability 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  A rating decision dated November 5, 1991 granted service 
connection for PTSD and assigned an initial 10 percent 
disability rating, effective from February 19, 1991.  
Although notified of the award in December 1991, the veteran 
did not initiate an appeal.  

2.  The November 1991 rating decision was supported by the 
evidence then of record and the statutory and regulatory 
provisions extant at that time were correctly applied.  

3.  The November 1991 rating decision does not contain an 
error which, had it not been made, would have manifestly 
changed the outcome of the claim.  




CONCLUSIONS OF LAW

1.  The November 1991 rating decision, which granted service 
connection for PTSD and awarded an initial 10 percent rating, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302, 20.1103 (2003).

2.  The November 1991 rating decision, which granted service 
connection for PTSD and awarded an initial 10 percent rating, 
did not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Court has held that the 
VCAA is not applicable to motions for revision of a rating or 
Board decision on the grounds of CUE.  See Juarez v. 
Principi, 16 Vet. App. 518, 520-21 (2002) (per curiam order); 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).

I.  Background

Service personnel records indicate that the veteran served on 
active duty from November 1967 to August 1970.  During that 
period of time, from December 1968 to December 1969, the 
veteran served in Vietnam.  His principal military specialty 
was that of a helicopter repairman.  The service medical 
records are negative for complaints of, treatment for, or 
findings of a psychiatric disorder.

In February 1991, the San Francisco, California, Regional 
Office (San Francisco RO) received from the veteran a claim 
for service connection for PTSD.  In an attachment to his 
application, the veteran explained that, during his service 
in Vietnam, he was subjected to close enemy rocket and mortar 
attacks, heard women screaming at night during shooting, and 
had a friend who was "shot in half."  In addition, he 
indicated that, one night in early 1969, the enemy came 
through the main gate at his camp and killed the servicemen 
on guard duty.  The veteran also noted that he witnessed one 
fellow serviceman blown through the roof of a "hootch" 
which was hit by enemy fire and that he shot three 
"zappers" with satchell charges in front of wire with 
grenades from a launcher.  Further, he stated that he was 
experiencing the following symptoms:  vivid recollections and 
flashbacks of upsetting in-service events (which left him 
feeling frightened, alone, on edge, and out of control), 
avoidance of discussing in-service traumatic events (because 
to do so would cause him to become anxious and depressed), 
avoidance of crowds, insomnia, anger and irritation, social 
isolation, and an inability to work around people or under 
stress.  

The veteran reported receiving post-service psychiatric 
treatment from a county medical center and, in particular, 
from a licensed social worker at that facility.  In a March 
1991 letter, the San Francisco RO asked the veteran to 
contact these non-VA medical care providers to obtain their 
medical records or to complete an enclosed form and to return 
it to VA so that the agency could procure the reports.  
Thereafter, in April 1991 and July 1991, the San Francisco RO 
sent specific requests for the veteran's records to the 
county medical center.  Also in July 1991, the San Francisco 
RO informed the veteran that it had attempted to obtain these 
non-VA medical records and requested that he ask the doctor 
or hospital to answer the agency's request for the medical 
reports as soon as possible.  

No response was received from the county medical center or 
from the veteran.  In August 1991, the veteran's 
representative noted that the veteran's claim had been 
pending since February 1991 and asked that the veteran be 
scheduled for an examination.  

At the time of the November 1991 rating decision, the only 
available post-service medical records consisted of a report 
of a September 1991 VA psychiatric examination.  In that 
report, the examiner noted that he did not have access to the 
veteran's claims folder, service medical records, or 
treatment files.  The veteran reported feeling alienated, 
isolated, alone, and "non-American."  He also explained 
that he had felt that he had a bleak future since his time in 
combat.  In addition, the veteran stated that, during his 
service in Vietnam, he witnessed many violent and scary 
incidents, including watching a new recruit walk behind an 
operating helicopter, bend over, and put his head into the 
circulating path of the tail blade, which resulted in his 
decapitation.  He also related that, as a machine gunner, he 
"[shot] . . . up a village" and heard a woman screaming at 
night.  The veteran recalled seeing a fellow injured soldier 
become conscious but with a large 50 or 60 caliber tracer 
bullet hole through his shoulder such that the veteran could 
see through the fellow soldier's body.  He also reported 
seeing his friend, a fellow serviceman, hit in the abdomen 
with a large caliber round which "blew him in half."  The 
veteran complained of experiencing nightmares, intrusive 
thoughts, avoidance of military issues or events, and 
insomnia; being very volatile, easily angered, and easily 
distracted; and having no friends except his girlfriend and a 
psychiatrist whom he used to know.  He explained that he had 
basically worked in casual labor or construction-related jobs 
and that his highest annual income was $13,000 per year when 
he was doing some seasonal painting.  The veteran stated that 
he had injured his left knee at his construction job and, one 
week prior to the VA psychiatric examination, had undergone 
an operation on this joint.  

On examination, the veteran was appropriately dressed, alert, 
and oriented to date.  He had the ability to do mental 
arithmetic slowly, abstract interpretation of proverbs and to 
appropriately handle judgment.  His insight was good.  The 
veteran also showed recall memory of four of four objects 
after five minutes, speech which was fluent and logical in 
construction, and a rather over-detailed and somewhat 
tangential thought and discussion process.  His mood was 
quite anxious.  There was no evidence of psychotic thinking 
or suicidal or homicidal ideation.  The examiner diagnosed 
PTSD, on Axis I.  The examiner added that the veteran served 
in the Army in Vietnam, saw extensive combat and 
life-threatening situations and had PTSD symptomatology as 
described in the examination report.  

In a November 5, 1991 rating decision, the San Francisco RO, 
in pertinent part, granted service connection for PTSD and 
assigned an initial rating of 10 percent, effective from 
February 19, 1991, the date of receipt of the veteran's claim 
for service connection for this disorder.  In assigning the 
10 percent for the veteran's PTSD, the San Francisco RO 
concluded that the medical evidence of record demonstrated 
mild social and industrial impairment.  In December 1991, the 
veteran was notified of this award and his appellate rights.  
The veteran did not initiate an appeal.  

In a statement dated July 29, 1994 and stamped as received on 
August 4, 1994, the veteran asserted that an increased rating 
for his service-connected PTSD was warranted.  An October 
1994 Vet Center evaluation noted the veteran's complaints of 
anger outbursts, an inability to get along with persons in 
past and current work environments, paranoid reactions, 
distrust of the "system," sleep disturbances, avoidant 
behavior, social withdrawal, intimacy problems, intrusive 
thoughts regarding Vietnam, sporadic crying spells, 
depression, and frequent periods of sadness.  The veteran 
also expressed concern about not being able to ever gain 
competitive employment in his desired field even though he 
had several college degrees.  

A mental status interview showed no signs of a thought 
disorder and noted that the veteran had an appropriate 
appearance, a suspicious manner, above-average intelligence, 
rapid and pressured speech, a chronically depressed and 
saddened mood, and a moderate risk for suicide and homicide.  
The Readjustment Counseling Service examiner diagnosed PTSD, 
as well as depression, and assigned a current Global 
Assessment of Functioning (GAF) score of 44.  The examiner 
added that the severity of the veteran's PTSD continued to 
markedly impede his ability to secure and to sustain 
competitive employment in normal settings.  Specifically, the 
examiner noted that intrusive thoughts, distrust of others, 
and hostile reactions had recently resulted in the veteran's 
dismissal from a state teachers' training internship in 
September 1994, as well as the unlikelihood of employment in 
the field of education.  The examiner noted that the veteran 
had repeatedly refused the medical facility's staff's 
recommendation of admission to an inpatient treatment program 
for his stress disorder.  

At a March 1995 VA psychiatric examination by the same 
examiner who examined him in September 1991, the veteran 
reported that he was unable to keep his teaching job because 
he was often distracted, forgetful, and disorganized and very 
poor at oral presentations, could not relate to people, and 
was angry at times.  Since having left his teaching job 
approximately one year prior to the VA evaluation, the 
veteran stated that he was more isolated.  In addition, he 
complained of anxiety, despondence, rageful outbursts, quite 
poor concentration and memory, poor sleep habits, nightmares 
of combat, frequent intrusive thoughts regarding Vietnam, and 
flashbacks.  The veteran maintained that he had no friends.  
On evaluation, the veteran demonstrated fluent and logically 
constructed speech; an anxious, tense, and irritable mood; no 
psychotic thinking; no suicidal or homicidal ideation; 
alertness; orientation to person, place, date, and 
circumstance; completion of mental arithmetic, proverb 
abstraction, and judgment testing well; recall memory of 
three of four items spontaneously recalled and four of four 
items when given a clue; and good insight.  The examiner 
diagnosed, on Axis I, PTSD and provided a GAF score of 40.  
Additionally, the examiner explained that the veteran had 
attempted to be retrained but failed largely due to his 
problems stemming from his PTSD and that he was much more 
socially isolated.  

Based on this additional evidence, in an April 1995 rating 
decision, the RO assigned a 50 percent rating for the 
veteran's PTSD, effective from August 4, 1994.  Following 
notification in April 1995, the veteran perfected a timely 
appeal with respect to the issue of entitlement to an 
increased rating in excess of 10 percent for his 
service-connected PTSD.  

According to additional medical evidence received during that 
appeal in November 1995, the veteran had undergone a private 
psychological evaluation in April 1992.  The veteran 
described himself as a loner, as being individualistic, and 
as being angry and suspicious of other people's intentions 
sometimes.  The examiner noted that the veteran was very 
intense on an emotional level; asked many questions; and had 
an appropriate affect, a depressed and anxious mood, clear 
overall sensorium, as well as a great deal of suspicion and 
doubt about the intentions of other people.  Psychological 
testing found the veteran to be of average intelligence with 
some hysterical features manifested in his personality and 
depression.  Following this interview and specialized 
testing, the examiner provided the following Axis I 
diagnostic impressions:  dysthymic disorder and depression.  

A November 1994 private mental status evaluation demonstrated 
subjective complaints of anger, inability to get along with 
people in past work environments, paranoid reactions, 
hypervigilance, distrust of the "system," sleep 
disturbances, avoidant behavior, social withdrawal, issues of 
intimacy (with current girlfriend and family), intrusive 
thoughts of Vietnam, sporadic crying spells, depression, and 
frequent periods of sadness as well as objective findings of 
a tearful and nervous affect (when the veteran described his 
Vietnam history), a depressed, paranoid and nervous mood, 
hypervigilance, no true auditory or visual hallucinations or 
delusions, and good judgment.  The veteran reported that he 
had been receiving private psychiatric treatment for the past 
three years.  The assessments included:  PTSD, an adjustment 
disorder with depressed mood, a generalized anxiety disorder, 
relationship problems, unemployability, and substance abuse 
problems in remission.  The examiner assigned a GAF score 
of 44.  

In December 1994, the psychologist who completed the April 
1992 examination noted that, between November and December 
1994, he had seen the veteran three times.  Upon interviewing 
the veteran in 1994, the examining psychologist expressed his 
opinion that, since the 1992 evaluation, the veteran had not 
improved and, in fact, had worsened.  The examining 
psychologist explained that the veteran was fragile 
psychologically and emotionally unstable and had begun to 
manifest paranoid ideation when under any kind of pressure.  
The psychologist concluded that the veteran's serious 
psychological problems rendered him unemployable.  

In August 1995, the same examiner who conducted the November 
1994 evaluation again interviewed the veteran, who described 
continued insomnia, hypervigilance, and out-of-control temper 
over unimportant issues.  Mental status examination showed 
hypervigilance, social withdrawal, irritability, anger, and 
nightmares.  The diagnoses included:  chronic PTSD, 
adjustment disorder with anxiety and a chronic depressed 
mood, and a generalized anxiety disorder.  The examiner 
assigned a GAF score of 35.  The examiner added that the 
veteran was unemployable and that he felt alienated by 
society.  

In December 1995, the veteran underwent a VA PTSD examination 
by the same examiner who had conducted the previous VA 
evaluations in September 1991 and March 1995.  At the time of 
the December 1995 examination, the veteran described himself 
as a volatile "misfit" who was under stress.  He reported 
that he had no contact with his siblings, ex-wife, or 
children and that he had no friends.  The veteran also 
complained of feeling suspicious and uncertain about his 
circumstances and life in general; having "down" moods, a 
volatile disposition, and poor concentration ability; and 
being easily distracted.  He reported that he had not had any 
employment since 1989.  The veteran described his daily 
routine as involving staying at home, watching television, 
smoking one pack of cigarettes per day, and going to his 
therapy sessions.  

Objective findings on mental status evaluation demonstrated 
appropriate dress; speech which was logical but rather 
pressured in a rambling and sometimes disjointed manner; 
persistence in returning to his themes of a sense of 
bitterness and disappointment; no psychotic thinking or 
suicidal or homicidal ideation; alertness; orientation to 
person, place, date, and circumstance; the ability to do 
mental arithmetic accurately; the ability to abstract 
proverbs in a rather simplistic manner; recall memory of 
three out of four items spontaneously and four out of four 
items with a clue; and fair insight.  The examiner diagnosed, 
on Axis I, PTSD and assigned a GAF score of 38.  The examiner 
added that the veteran showed ongoing PTSD with especially 
prominent alienation, isolation, and estrangement.  

At a contemporaneous VA Social Survey, the examining social 
worker noted that the veteran wore sunglasses throughout the 
interview even though the day was dark and rainy, that he 
appeared generally subdued and depressed but was quite 
pleasant and cooperative in response to questions, and that 
his responses were often "scattered" rather than focused 
(although he was cooperative with efforts toward clarifying).  
The VA social worker added that the veteran's difficulties 
dealing with others had made him quite isolated.  The veteran 
reported that he rarely left his house, that he spent most 
hours watching television and reading, and that he had no 
friends or family contact (except for his girlfriend and his 
psychiatric counselors).  The social worker concluded that 
symptoms of irritability, acting out of anger, social 
isolation, and paucity of relationships with others continue 
to characterize the veteran's lifestyle.  The social worker 
noted that the veteran's history of college attendance and 
working at manual labor positions, which did not require any 
teamwork while attending school, illustrated his significant 
attempts to employ himself; that his physical problems 
(especially those involving his knee) reportedly prohibited 
him from doing the work that he was able to manage and 
decreased his employability even further; and that, despite 
his willingness to participate in training, his recent 
attempt at retraining showed that his PTSD symptoms thwarted 
his ability to engage successfully in new positions open to 
him.  The social worker concluded that the veteran appeared 
to be incapable of employment at that time and for the 
foreseeable future.  

Based on this additional evidence, in a March 1996 rating 
decision, the RO assigned a total schedular rating of 
100 percent for the veteran's service-connected PTSD, 
effective from August 4, 1994.  The same month, the RO 
notified the veteran of this decision and his appellate 
rights.  

In February 1997, the veteran filed a claim of entitlement to 
a finding of CUE in the November 5, 1991 rating decision, 
which initially granted service connection for PTSD and 
assigned a 10 percent rating for this disability.  The 
veteran contended that the examination upon which the 
10 percent rating was based was inadequate because the 
examiner only interviewed him for four or five minutes and 
that there was no indication that the examiner had reviewed 
his claims folder, including any information that had been 
submitted in support of his claim.  The veteran asserted 
that, if an adequate examination had been completed, such an 
evaluation would have supported a rating greater than 
10 percent for his service-connected PTSD.  

In a March 1997 rating decision, the RO denied the veteran's 
CUE claim.  Following notification of this denial, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an earlier effective date for the grant of 
a 100 percent disability rating for PTSD, to include whether 
a finding of CUE in the November 5, 1991 rating decision, 
which awarded service connection and a 10 percent evaluation 
for this disability, is warranted.  During the current 
appeal, in a November 1999 rating decision, the RO assigned 
an effective date of July 29, 1994 for the grant of the 
100 percent evaluation for the veteran's service-connected 
PTSD, after the veteran submitted a copy of a facsimile of 
the same date addressed to the RO.  

Throughout this appeal, the veteran has contended that the 
effective date for the grant of the 100 percent evaluation 
for his service-connected PTSD should be the date of the 
initial PTSD award.  In this regard, the veteran asserts that 
the San Francisco RO committed CUE in the November 1991 
rating action due to the inadequacy of the September 1991 VA 
psychiatric examination as well as the failure of the VA to 
properly execute its duty to assist him in the acquisition of 
evidence pertinent to his claim.  In particular, the veteran 
asserts that the September 1991 VA examination is inadequate 
because the claims folder containing necessary information to 
make an adequate assessment of the extent of his claimed 
condition was not available to the examiner and that the 
examination was too brief (and lasted less than 15 minutes) 
to assess accurately the extent of his disability.  In 
addition, the veteran maintains that VA failed in its duty to 
assist him because the agency did not obtain other existing 
evidence that would have supported a higher rating.  The 
veteran asserts that VA did not obtain the appropriate 
informed consent release and forward the form to him for 
completion in order to obtain his psychiatric treatment 
records.  

Pertinent non-VA medical records received during the current 
appeal include reports from the county medical center cited 
by the veteran in 1991 at the time of his initial claim for 
service connection for PTSD.  Specifically, records from this 
medical facility reflect treatment from March 1988 to 
November 1990 for psychiatric pathology, including anger, 
depression, as well as increasing frustration and agitation.  
In particular, the veteran was found to be over-stressed 
related to financial problems and pressures to support his 
ex-wife and children and that he felt harassed, criticized, 
and persecuted by various elements of society.  In March 
1988, psychiatric diagnoses included: a life circumstance 
problem, paranoid personality disorder (a principal 
diagnosis), and a personality disorder not otherwise 
specified (NOS) with explosive and borderline traits.  

An initial diagnosis of PTSD was not made until February 
1991, at which time the veteran reported experiencing 
recurrent nightmares of Vietnam and the examiner assigned a 
GAF score of 60.  A subsequent evaluation in September 1991 
included diagnoses of life circumstance problem, a paranoid 
personality disorder (a principal diagnosis), a personality 
disorder NOS with explosive and borderline traits.  

In a March 1997 letter, the licensed social worker who 
treated the veteran at this county medical center noted that 
he had reviewed his treatment records of the veteran, which 
were dated from March 1988 to September 1991.  Thereafter, 
the social worker stated that "it appears likely that to a 
great extent the difficulties he was experiencing in securing 
employment and a number of interpersonal problems were very 
much related to traumas and other experiences during his 
service in Vietnam."  The social worker explained that the 
focus of his treatment sessions with the veteran centered on 
helping the veteran deal with his symptoms, rather than 
determining the etiology of these problems.  

In March 1997, the private psychologist who conducted the 
April 1992 and December 1994 evaluations stated that the 
veteran continued to experience PTSD, paranoia, and 
depression and that his paranoia and inability to handle 
psychological conflict with other people made him dangerous 
in a work environment or social setting.  The psychologist 
noted that the veteran could not deal with other people, 
lived a very isolated existence, became instantly defensive 
and guarded in many social situations, and was unable to 
complete successfully his vocational rehabilitation program 
because he could not do the student teaching and could not 
handle the relationship with other teachers and supervisors.  
Reiterating his conclusion that the veteran was unable to 
work, the psychologist explained that more professional 
functions (other than menial tasks) were not possible due to 
the veteran's mental and/or emotional problems, which were 
primarily the result of his Vietnam war experience.  The 
psychologist's diagnostic impressions included:  PTSD, 
depression, and paranoia.  He assigned a GAF score of 52 
(with the highest score of 58 achieved during the past year).  
The psychologist added that the veteran "manifests 
psychological problems that probably go back to his Vietnam 
war experiences."  Further, the psychologist opined that the 
veteran's disability "surely goes back many years, perhaps 
even to the time immediately following his discharge from the 
military."  



II.  Analysis

A.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement (NOD) filed in writing within one year of 
decision notification, and, after a statement of the case 
(SOC) has been furnished, a timely filed substantive appeal.  
See 38 C.F.R. 
§§ 19.117, 19.118, 19.119, 19.120, 19.121, 19.123 (1991); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1997, 2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2003).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (1991, 1997, 2003).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1991, 1997, 2003).

In December 1991, the San Francisco RO notified the veteran 
of the November 1991 rating action, which granted service 
connection for PTSD and assigned an initial rating of 
10 percent and advised him of his appellate rights.  The 
veteran did not initiate an appeal of the decision within one 
year of notification.  Consequently, the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 19.117, 19.129(a), 19.192 (1991).  



B.  CUE

A decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).  

Claims for CUE are based on a review of the facts and law 
extant at the time of the adjudication being attacked.  See 
Berger v. Brown, 10 Vet. App. 166 (1997).

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has also stated that CUE is a very specific and 
rare kind of "error." The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made. 

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); see also VAOPGCPREC 4-2004.  A disagreement 
with how the Board weighed or evaluated the facts in a 
particular case is not CUE.  38 C.F.R. § 1403(d)(3) (2003).  
See also, Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel, 
6 Vet. App. at 246 (holding that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
CUE).

C.  Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (1991, 2003).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
 
Consistent with the Joint Motion, the Board observes that, 
under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 10 percent disability 
rating was warranted when the symptoms are less than the 
criteria for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation required 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
required severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 100 percent evaluation might be assigned 
under the above rating criteria as long as the veteran meets 
one of three listed criteria: total isolation; gross 
repudiation of reality; and/or unemployability.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1991); Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 
(1991).  The Board notes that where the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16 (c) (1991).

The veteran argues that the RO committed CUE in its 1991 
decision granting service connection for PTSD by only rating 
it 10 percent disabling.  In support of his claim, he 
submitted non-VA medical records that reflected that the 
veteran has had psychiatric problems related to service, ever 
since service.  He argues that had VA properly executed its 
duty to assist him, that information would have been obtained 
and considered by VA back in 1991 when the initial rating was 
determined.  He maintains that the VA examination conducted 
at that time was inadequate, as it was performed without 
benefit of the claims folder or any other information 
submitted in conjunction with his claim, and lasted less than 
15 minutes.  He asserts that had VA properly discharged its 
duty to assist him the record would have shown how inadequate 
the 1991 VA examination was, and the RO could have obtained a 
new examination under 38 C.F.R. § 4.70.  Finally, the veteran 
contends the non-VA medical evidence available, but not 
considered by VA, revealed a level of disability much higher 
than that represented by a 10 percent rating.

III.  November 1991 Rating Decision

The evidence of record at the time of the November 1991 
rating decision assigning an initial 10 percent rating for 
PTSD consisted primarily of the September 1991 VA psychiatric 
examination report and his original service-connection claim 
with the veteran's attached statement regarding stressors and 
his PTSD symptoms.  Based on the rating criteria that were in 
effect in November 1991 as described above, to warrant a 30 
percent rating the veteran would have to show definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people, and psychoneurotic 
symptoms that result in such reduction in flexibility, 
efficiency, and reliability levels as to produce definite 
social impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1991).  The San Francisco RO, based on the September 
1991 VA examination, acknowledged the veteran's problems, as 
discussed above, but nonetheless felt that the veteran's 
symptomatology was productive of only mild social and 
industrial impairment, warranting no more than a 10 percent 
rating, pursuant to Diagnostic Code 9411 then in effect.  

There is no evidence that supports a finding that the 
veteran's PTSD symptomatology rendered his ability to 
establish or maintain effective or favorable relationships 
with people considerably or definitely impaired, or that his 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable or even definite 
industrial impairment.  The rating decision does not show 
that the RO was unaware of the pertinent facts or that laws 
and regulations were not properly applied.  While the 
appellant may not agree with the San Francisco RO's decision, 
or with its interpretation of the facts, it is not shown that 
the decision reached in November 1991 was such that any 
failure at that time to award a higher rating for the 
veteran's PTSD was undebatably erroneous.  See Russell, 3 
Vet. App. at 313-14.  This is all the more the case when it 
is considered that the September 1991 examination report 
showed that the veteran had basically done casual labor or 
construction-related jobs.  The veteran had reported his 
highest annual income was $13,000 per year when he was doing 
some seasonal painting; but he had indicated that he had 
injured his left knee in construction work and had had an 
operation on his knee one week earlier.  The veteran did not 
claim that his PTSD symptoms made him unemployable during the 
examination.  A subsequently submitted earnings statement 
showed that the veteran received wages in 1990 and 1991.  
Moreover, objective findings on examination showed that the 
veteran was appropriately dressed, alert and oriented to 
date.  He could do mental arithmetic slowly and interpret 
abstract proverbs.  He had good insight and recall.  His 
judgment was appropriate.  His speech was fluent and logical.  
There was no evidence of psychotic thinking or suicidal or 
homicidal ideation.  The examiner found him competent.   

In this case, the veteran asserts that non-VA records that 
pre-dated the November 1991 decision showed he was totally 
disabled by his PTSD in 1991, and that VA erred in not 
obtaining those records.  He also asserts that the VA Form 
21-4142 is legally insufficient.  He argues that the correct 
facts, as they were known at the time, were not before the 
adjudicator because VA failed in its duty to assist him in 
1991.  The non-VA medical evidence that the veteran submitted 
with his July 1994 request for an increased rating and his 
subsequent appeal; however, was obviously not of record in 
November 1991, and, as noted above, may not be considered for 
purposes of determining whether CUE was committed.  The fact 
that the appellant disagrees with the November 1991 decision 
does not render that decision clearly and unmistakably 
erroneous.  A mere disagreement over how the evidence was 
weighed does not constitute CUE.  See, e.g., Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Accordingly, based on a careful review of the evidence of 
record at the time the San Francisco RO considered the claim 
in 1991, the Board concludes that the November 1991 rating 
decision, assigning an initial 10 percent disability rating 
for the veteran's PTSD, was not the product of CUE.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.105(a), 4.7, 
4.132, Diagnostic Code 9411 (1991).  Based on the evidence 
that existed at that time, the Board is unable to find that 
any undebatable error exists that, had it not been made, 
would have manifestly changed the outcome of the November 
1991 determination.  Accordingly, the appellant's request for 
revision of the decision must be denied on the merits. 

The veteran also contends that the San Francisco RO committed 
CUE in the November 1991 rating decision by failing to 
properly execute its duty to assist him in the acquisition of 
evidence pertinent to his claim.  Specifically, the veteran 
maintains that VA did not obtain other existing evidence that 
would have supported a higher rating.  The veteran claims 
that VA did not obtain the appropriate informed consent 
release and forward the form to him for completion in order 
to obtain his psychiatric treatment records.  

At the time of the November 1991 rating decision, the veteran 
had reported receiving post-service psychiatric treatment 
from a county medical center and, in particular, from a 
licensed social worker at that facility.  In a March 1991 
letter, the San Francisco RO asked the veteran to contact 
these non-VA medical care providers to obtain their medical 
records or to complete an enclosed form and to return it to 
VA so that the agency could procure the reports.  Thereafter, 
in April 1991, the San Francisco RO sent specific requests 
for the veteran's PTSD records to the county medical center.  
Later in April 1991, this medical center responded that the 
request sent that facility must specify that psychiatric 
and/or mental health records were being requested.  

In May 1991, the San Francisco RO sent the veteran another 
letter in which the agency again asked him to complete and to 
return an enclosed release of information form from the 
county medical center that he had referenced.  The RO 
informed the veteran that the county medical center would not 
release his records without completion of the attached 
authorization form.  The San Francisco RO also notified the 
veteran that he had the option of contacting the medical 
facility himself and asking the medical center to send the 
records directly to VA.  In July 1991, the San Francisco RO 
requested the veteran's PTSD records from this county medical 
center.  The San Francisco RO informed the county medical 
facility that the veteran had consented to the medical 
center's submitting of his records to VA.  Also in July 1991, 
the San Francisco RO informed the veteran that it had 
attempted to obtain these non-VA medical records and 
requested that he ask the doctor or hospital to answer the 
agency's request for the medical reports as soon as possible.  

No response was received from the county medical center or 
from the veteran.  In August 1991, the veteran's 
representative noted that the veteran's claim had been 
pending since February 1991 and asked that the veteran be 
scheduled for an examination.  

As this discussion illustrates, the San Francisco RO made 
several attempts to obtain the records from the non-VA 
medical facility cited by the veteran as the provider of his 
psychiatric treatment.  Its efforts were unsuccessful.  

The veteran has also asserted that the September 1991 
examination was inadequate and that VA incorrectly applied a 
regulation, 38 C.F.R. § 4.70, by not ordering a new 
examination.  Throughout the appeal, the veteran has 
contended that the September 1991 examination upon which the 
10 percent rating for PTSD was based was inadequate because 
the evaluation was too brief to assess accurately the extent 
of his disability and because the claims folder containing 
necessary information to make an adequate assessment of the 
extent of his claimed condition was not available to the 
examiner.  The veteran asserts that, if an adequate 
examination had been completed, such an evaluation would have 
supported a rating greater than 10 percent for his service-
connected PTSD.  

The Board acknowledges that, in the report of the September 
1991 VA psychiatric examination, the examiner noted that he 
did not have access to the veteran's claims folder, service 
medical records, or treatment files.  Significantly, however, 
at the time of the November 1991 rating decision, the claims 
folder contained no post-service medical records other than 
the report of the September 1991 VA psychiatric examination.  
Further, the service medical records which were contained in 
the claims folder at the time of the November 1991 rating 
action are negative for complaints of, treatment for, or 
findings of PTSD.  Thus, even if the examiner had had the 
opportunity to review the veteran's claims folder at the time 
of the September 1991 VA psychiatric examination, the file 
contained no additional evidence pertinent to the specific 
matter of the rating of the veteran's PTSD.  Moreover, the 
Board has completely reviewed the report of this examination, 
which includes a thorough discussion of the veteran's in-
service stressors, his post-service psychiatric complaints, 
as well as objective mental status findings.  As such, the 
Board finds that the September 1991 VA psychiatric 
examination adequately portrayed the severity and extent of 
the veteran's PTSD at that time.  

It is well settled that any failure by VA to comply with its 
duty to assist in the development of a claim does not 
constitute CUE.  The Court in Simmons v. Principi, 17 Vet. 
App. 104 (2003), held that the failure to provide the 
appellant with a "comprehensive medical evaluation" could 
not, as a matter of law, serve to vitiate the finality of a 
prior rating decision on the basis of CUE.  Id. at 109 
(emphasis added).  What is more telling, however, is the fact 
that the September 1991 examination report did not 
demonstrate that the veteran was unemployable due to his 
service-connected psychiatric disability.  The examiner 
considered the veteran competent for VA purposes and did not 
render an opinion indicating that he was unemployable.  The 
Board must conclude, therefore, that neither the 
inaccessibility of the veteran's claims folder (including his 
service, and post-service, medical records) to the examiner 
nor the failure to have the veteran re-examined can serve as 
a basis for a finding of CUE in the November 1991 rating 
decision.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the November 1991 decision, 
were not before the San Francisco RO; that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; or that an undebatable error was rendered of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2003); see also VAOPGCPREC 4-2004.  As 
such, the Board must conclude that the November 5, 1991 
rating decision did not contain CUE.  


ORDER

The November 1991 rating decision, to the extent it assigned 
an initial rating of 10 percent for the veteran's service-
connected PTSD, was not clearly and unmistakably erroneous.




REMAND

Consistent with the Joint Motion, the RO should ensure 
compliance with the notice and duty to assist provisions of 
the VCAA on remand.  See VAOPGCPREC 
7-2004.  In particular, the RO has not notified the veteran 
of what evidence he needs to establish an earlier effective 
date nor indicated what evidence VA has obtained and/or plans 
to obtain, or what he needs to provide, if any.  See Huston 
v. Principi, 17 Vet. App. 195 (2003).  Since it appears that 
the veteran applied for Social Security Administration (SSA) 
benefits, the RO should attempt to obtain copies of any SSA 
records not already in the record.  In particular, there does 
not appear to be copies of the initial SSA determination or 
all of the supporting medical records.  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED to the RO for the following:

1.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
for disability benefits from the Social 
Security Administration filed by the 
veteran.  If records are unavailable, the 
Social Security Administration should so 
indicate.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) about the information and 
evidence not of record that is necessary 
to substantiate his earlier effective 
date claim; (2) about the information and 
evidence that VA has and/or will seek to 
provide; (3) about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue 
remaining on appeal.

3.  After completion of 1 and 2 above, 
the RO should readjudicate the veteran's 
claim for an effective date prior to July 
29, 1994 for a 100 percent rating for 
PTSD.  In so doing the RO must review the 
record to ascertain whether, prior to 
that date, there was an earlier informal 
claim of record for an increased rating 
or a total disability rating based upon 
individual unemployability (TDIU) and 
consider the provisions of 38 C.F.R. 
§ 4.16(c) (1994) and § 3.400(o)(2) 
(2003).  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



